          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GARY LEON WEBSTER                                          PLAINTIFF
ADC #114018

v.                     No. 3:19-cv-157-DPM

M. BRIANjMILES, Managing                               DEFENDANT
Public Defender, Craighead County

                           JUDGMENT

     Webster's complaint is dismissed without prejudice.



                                                r
                               D.P. Marshall Jr.
                               United States District Judge
                                   ;.v   M   J_/J/Cj
